Dissenting Opinion.
Bermudez, C. J.
The rate of Parish taxation for the years 1875 and 1876, and anterior to 1871, was ten or fourteen and a half mills, and the maximum of taxation powers had been reached by the parochial authorities during those years.
Under the laws in existence and under the authority in Lafitte vs. Morgans, 29 A. 1, and in Shannon vs. Lane, 33 A. 490, the rate of parish taxation in this State, from the years 1871 to 1876, was four mills.
During the years of Relator’s alleged contract, 1875 and 1876, there was actually levied a tax of ten and fourteen and a half mills, respectively, thus far exceeding the limit of taxation, as restricted by la w.
The Relator is not entitled to a tax in excess of that limited by the law, in existence at the time of his averred contract.
The mandamus should, therefore, be refused.